DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other cross-sectional shapes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The particular terms that render claim 6 indefinite “other cross-sectional shapes.”  Given claim 1 states several options for the coil wire, it is not clear as to what the other cross-section shape or shapes the I-beam of claim 6 is being compared to.  For examining purposes, the Examiner is interpreting the comparison of the cross-sectional torsional stiffness of the I-beam to the other cross-section wire coil shapes of vertical rectangular, vertical ellipse, square, vertical hexagonal, horizontal ellipse, and flat.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharrow (US PG Pub 20070083132 A1).
Regarding claim 1, Sharrow discloses a guidewire (Fig. 10, guidewire 1000), comprising: an elongated core member (Fig. 10, core 1001) having a proximal core section (Fig. 10, proximal section 1006), a distal core section (Fig. 10, distal section 1005), and a tapered segment (See Examiner’s Annotated Figure 1) tapering from a larger diameter (See Examiner’s Annotated Figure 1) to a smaller diameter (See Examiner’s Annotated Figure 1) moving from the proximal segment (Fig. 10, proximal section 1006) toward (paragraph 0055) the distal segment (Fig. 10, distal section 1005), and the elongated core member (Fig. 10, core 1001) having a proximal end (Fig. 10, proximal section 1006) configured to remain outside a patient's body and a distal end configured to be advanced into the vascular system of the patient (Sharrow discloses that the invention is capable of advancing the invention into the anatomy of a patient through an 

    PNG
    media_image1.png
    540
    492
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 10 of Sharrow
Regarding claim 2, Sharrow discloses the guidewire of claim 1, wherein a first solder joint permanently attaches (Sharrow discloses that the inner coil is attached to the core 1001 (elongated core member) at desired attachment positions by soldering which is considered to be permanently attached, paragraph 0064) the proximal end (See Examiner’s Annotated Figure 1) of the wire coil (Fig. 10, inner coil 1020) to the elongated core member (Fig. 10, core 1001).
Regarding claim 3, Sharrow discloses the guidewire of claim 1, wherein the wire coil (Fig. 10, inner coil 1020) is formed from a single strand of wire (The Examiner notes that figure 10 of Sharrow shows the inner coil 1020 to be a single strand of wire).
Regarding claim 4, Sharrow discloses the guidewire of claim 1, wherein the wire coil (Fig. 10, inner coil 1020) is formed from a multifilar coil of wire.  The Examiner notes that 
Regarding claim 5, Sharrow discloses the guidewire of claim 1, wherein the wire coil (Fig. 10, inner coil 1020) is formed from a radiopaque material (the inner coil 1020 is doped with, coated or plated with, made of, or otherwise include a radiopaque material as stated in paragraph 0066.) taken from the group of radiopaque materials including platinum (the Examiner notes that Sharrow discloses radiopaque materials is platinum as stated in paragraph 0035).
Regarding claim 6, Sharrow discloses vertical rectangular (Fig. 10, inner coil 1020) core wire shape and therefore, meets this limitation in which the limitation further limits the alternative I-beam core wire shape from claim 1 having a higher torsional stiffness than any of the other cross-sectional shapes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art Crank (US PG Pub 20050049523 A1) discloses an elongated medical device 100 that has a coil 110 which has a cross-sectional shape from a selection of a circle, oval, rectangular, square, I-beam, triangle, polygonal, and the like, or any other suitable shape as stated in paragraph 0037.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783